Telestone Technologies Corporation Floor 10, Ruida Plaza No. 74 Lugu Road, Shi Jingshan District Beijing, China 100040 January 29, 2013 VIA EDGAR Larry Spirgel Assistant Director Division of Corporation Finance U.S. Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 RE: Telestone Technologies Corporation Form 10-K Filed March 30, 2012 Response dated December 14, 2012 File No. 001-32503 Dear Mr. Spirgel: As discussed with the Staff (the “ Staff ”) of the Securities and Exchange Commission (the “ SEC ”), Telestone Technologies Corporation (the “ Company ”) will not be able to respond within ten (10) business days to the comments contained in a letter the Company received from the SEC dated January 16, 2013 (the “ Letter ”). The Company requires additional time to provide thorough responses to the comments in the Letter. The Company intends to provide a response to the Letter no later than February 8, 2013. Should you have any questions or comments, please contact Jiannan Zhang of Cadwalader, Wickersham & Taft LLP, our outside legal counsel, at +86 (10) 6599-7270. Very truly yours, Telestone Technologies Corporation /s/ Daqing Han Daqing Han Chief Executive Officer
